Title: From James Madison to Edward Everett, 9 March 1822
From: Madison, James
To: Everett, Edward


                
                    Dear Sir
                    Montpellier Mar. 9. 1822
                
                I have recd. with your letter of Feby. 14. the volume on “Europe” for which I am indebted to the politeness of your brother and yourself. I have run thro’ it with pleasure, and return my thanks to you both.
                The interior view which the writer takes of the Institutions and situations of the several Nations of Europe furnishes more information of the valuable sort than I have any where found. Looking at every thing with an American eye he has selected the facts & features most acceptable to

American curiosity, and which are in truth most worthy of reflection there also. Some of his political speculations will not obtain the concurrence of all. Others can not fail to do so. And no one can reject the evidence given of a capacity & spirit of observation on an enlarged scale. If there be not in some of the pages that condensation of ideas which often renders them the more lucid, as it always gives them more force, there is enough in others to claim the apology offered by Pascal for the length of one of his Provençal letters—that he had not time to make it shorter. Be pleased to accept, Sir, the assurance of my esteem with my cordial respects.
                
                    James Madison
                
            